DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, filed May 20th, 2022 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 05/20/2022 are acknowledged.  Applicant's arguments, filed 05/20/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tazorac prescribing information (ALLERGAN, published 12/2013, NPL Entry #12 in IDS of 2/16/2022), Dow (WO2012/087443 published 06/28/2012) and Bershad (WO2000/047211 published 08/17/2000). 
Tazorac prescribing information teaches a tazarotene cream present in 0.05% wt. and 0.1% wt. for the treatment of psoriasis (page 6). Each gram of 0.05% wt. Tazorac cream contains 0.5 mg of tazarotene in a white cream base further containing the inactive ingredients carbomer 1342 (type A), carbomer homopolymer type B, edetate disodium, mineral oil, sorbitan monooleate, benzyl alcohol, sodium thiosulfate, mineral chain triglycerides, sodium hydroxide and purified water (page 6). The disclosed 0.05% wt. tazorac cream was used in a clinical trial to treat patients with psoriasis. As shown in Table 1, said 0.05% wt. tazarotene cream was administered for once a day for at least 12 weeks. Said cream is effective at reducing psoriatic plaques in subjects in need. Additionally, said cream yields the side effect of local irritation/burning in the administered subject (page 1, page 9-10, page 13, Tables 1-2).   
However, Tazorac prescribing information does not specifically teach wherein said tazarotene is formulated with the excipients diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), NaOH at a pH of 5.5. Nor does Tazorac prescribing information teach adjusting the amount of tazarotene in the topical formulation from 0.05% wt. to 0.045%wt. 
 Dow teaches cream formulations for psoriasis treating therapeutic agents with poor aqueous solubility.  Dow teaches that with high oil phase topical formulations, systemic absorption of the agent is reduced but the local desirable effects of the agent are maintained, and unwanted systemic side effects are also reduced (page 4 line 30 through page 5 line 10). 
Dow teaches a distinct topical formulation for psoriasis-treating agents comprising excipients diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), sodium hydroxide q.s to a pH of 5.5 and purified water q.s (page 20, Formulation 4A).  Dow teaches that the present invention provides an equivalent or better efficacy at treating steroid responsive skin diseases compared to that produced by presently available topical formulations, and with potentially reduced local and systemic side effects (page 16 lines 20-25). 
Bershad and coworkers teach topical emulsions consisting of tazarotene for the treatment of psoriasis (claims 1-5). Bershad teaches that tazarotene emulsions comprising 0.05% wt. result in adverse skin side effects (pruritus, erythema) (page 1 line 30 through page 2 line 20). Bershad teaches a short-contact regimen with a tazarotene topical emulsion to overcome the topical side effects above (page 2 lines 15- 30). Tazarotene, in concentrations of 0.025-1% wt. of the composition are embraced in the methodology of Bershad (page 4, lines 25-30, page 7, lines 20-25). MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPG 90 (COPA 1976): In re Woodruff, 919 F.2d 1875, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed 0.045%.wt. tazarotene lies inside the disclosed 0.025-1% wt. tazarotene range embodied in Bershad above.
Considering tazorac 0.05%wt. tazarotene cream is effective at treating psoriasis when applied once a day in a cream, coupled with the knowledge that said topical formulation yields irritation, said skilled artisan would have found it prima facie obvious to formulate said psoriasis-treating tazarotene in an alternative psoriasis treating topical formulation taught by Dow, arriving at the instantly claimed composition. 
Motivation to formulate said tazarotene in a topical formulation consisting essentially of diethyl sebacate (2.97% wt.) light mineral oil (8.03% wt.), sorbitan monooleate (0.1% wt.), 70% sorbitol solution (10.7% wt.), methyl paraben (0.17% wt.), propyl paraben (0.03% wt.), edetate disodium (0.05%wt.), carbomer copolymer type B (0.4% wt.), carbomer homopolymer type A (0.6% wt.), sodium hydroxide q.s to a pH of 5.5 and purified water q.s logically flows from the fact that said formulation is art-recognized for psoriasis-treating agents and reduces local and systemic side effects. 
Secondly, said artisan would have found it prima facie obvious to adjust the amount of tazarotene in the tazarotene composition of Tazorac and Dow above from 0.05% wt. to 0.045% wt. in view of Bershad. Motivation to reduce the tazarotene concentration in the composition from 0.05% wt. to 0.045% wt. in order to avoid the adverse side effects of pruritus and erythema associated with 0.05% wt. tazarotene compositions as taught by Bershad above while maintaining efficacy at treating psoriasis.
Applicant traverses. Applicant argues that a skilled artisan would not have been motivated to combine the references of Tazorac, Dow and Bershad in order to arrive at the claimed composition, nor would said artisan have a reasonable expectation of success at reducing tazarotene side effects with a halobetasol propionate formulation, based on physicochemical differences of halobetasol propionate in Dow and tazarotene of Tazorac and Bershad. Applicant asserts that halobetasol propionate has a completely different chemical structure and calculated log P (solubility) than tazarotene and that tazarotene is 1000 fold less lipophilic than halobetasol propionate. As such, Applicant opines that said artisan would not have sought to look for and use an emulsion formulated for a lipophilic compound to deliver tazarotene to the subject as claimed. 
 Applicant also asserts that Bershad does not disclose any particular formulation approach for reducing unwanted side effects associated with retinoid treatment, and that retinoid side effects can be reduced by applying the active agent for a short period of time followed by immediate rinsing. As such, said artisan would not have been motivated to reformulate the tazarotene of Tazorac for on this basis.  
 
 Response to Arguments
Applicant’s arguments, filed 05/20/2022 are acknowledged and have been carefully considered but remain unavailing.  While the differences in chemical structures and cLog P of tazarotene (Tazorac) and halobetasol propionate (Dow) are noted and not disputed, Applicant is reminded of art recognized suitability for an intended purpose supports a prima facie case of obviousness. See MPEP 2144.07  wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
  In the present case, 0.05% wt.  tazarotene cream (Tazorac) is art recognized as effective for the reduction of psoriatic plaques in a subject in need and requires daily administration for at least 12 weeks (page 1, pages 9-10, page 13, Tables 1-2).  It is also recognized in the art that said tazarotene cream yields the side effect of local irritation/burning in the administered subject (page 1, page 9-10, page 13, Tables 1-2). 
As Dow teaches topical cream formulations for anti-psoriatic agents in order to reduce incidence and/or severity of systemic side effects so that therapy can be continued for durations longer than 2 weeks (page 3 lines 25-30, page 4 line 30 through page 5 line 10), said artisan would have found it prima facie obvious to select the known formulation employed by Dow containing the claimed formulants in the same amounts, and apply it to tazarotene of Tazorac in order to reduce the known side effects of local irritation/burning associated with Tazorac when administered to psoriatic patients. Said artisan would have found it obvious to select the formulation of Dow as said formulation is suitable to deliver anti-psoriatic agents to the skin of the patient while limiting systemic side effects so that therapy can be continued for durations longer than 2 weeks suitability. Said artisan would have reasonably predicted at arriving at the property of psoriatic plaque reduction without systemic side effects as such a property is known for tazarotene and the cream formulation of Dow. Applicant is reminded that a reasonable expectation of obtaining similar properties is required for obviousness and does not require absolute predictability. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) and MPEP 2144.08. 
 It is also not disputed that Bershad does not disclose any particular formulation approach for reducing unwanted side effects associated with retinoid treatment. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) and MPEP 2144.
 In the present case, adverse side effects of pruritus and erythema associated with 0.05% wt. tazarotene compositions are taught by Bershad. Bershad also discloses that concentrations below 0.05% wt. are also effective at treating psoriasis in a subject in need (page 4, lines 25-30, page 7, lines 20-25). The claimed 0.045%.wt. tazarotene lies inside the disclosed 0.025-1% wt. efficacious tazarotene range embodied in Bershad above. 
 As such, said artisan would have found it prima facie obvious to adjust the amount of tazarotene in the composition of Tazorac and Dow above from 0.05% wt. to 0.045% wt. in view of Bershad. Motivation to reduce the tazarotene concentration in the composition from 0.05% wt. to 0.045% wt. flows logically to avoid the adverse side effects of pruritus and erythema associated with 0.05% wt. tazarotene compositions as taught by Bershad above while maintaining efficacy at treating psoriasis. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and MPEP 2145. 
Conclusion
In view of the rejection set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628